IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA               :   No. 216 MAL 2018
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal from
                                           :   the Order of the Commonwealth
                                           :   Court
ONE (1) 1992 VOLKSWAGEN PASSAT             :
GL VIN #WVWFB4310NE257007                  :
                                           :
                                           :
PETITION OF: JASON KOKINDA                 :


                                     ORDER



PER CURIAM

     AND NOW, this 2nd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.